Name: Commission Regulation (EEC) No 1819/92 of 2 July 1992 on transitional measures concerning the application of certain monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/54 Official Journal of the European Communities 6 . 7 . 92 COMMISSION REGULATION (EEC) No 1819/92 of 2 July 1992 on transitional measures concerning the application of certain monetary compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3156/85 of 11 November 1985 on transitional measures concerning the application of monetary compensatory amounts ('), as amended by Regulation (EEC) No 3521 /88 (2), and in particular Article 11 thereof, Whereas Regulation (EEC) No 3156/85 lays down a framework for measures intended to prevent artifical traffic at the time of changes in the monetary compensa ­ tory amounts ; Whereas Council Regulation (EEC) No 1380/92 (&gt;) fixes the new agricultural conversion rates taking effect at the beginning of the 1992/93 marketing year for cereals, sugar and eggs and poultrymeat ; Whereas those new rates have resulted in a considerable change in the scale of monetary compensatory amounts applicable in particular in Greece ; Whereas, in view of this situation, speculative movements are likely to occur and deflect trade ; whereas, however, the trend in the market rate used for the calculation of the MCAs may substantially reduce such risks of deflec ­ tion ; whereas the application of the transitional measures should accordingly be suspended where the monetary gaps applicable remain within certain limits ; Whereas, in order to prevent such deflections, for products likely to be subject to such speculation , pro ­ vision should be made for the monetary compensatory amounts applicable to the products concerned before those new rates are fixed to remain applicable for a limited period beyond that date ; whereas the dates and the products in question must be determined in the light of the specific conditions governing the marketing of such products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant man ­ agement committees , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3156/85 shall apply from 6 July 1992 under the following conditions : (a) the date of the changes shall be 1 July 1992 ; (b) the initial date shall be 1 March 1992 ; (c) the products and the periods indicated in Annex I to Regulation (EEC) No 3156/85 shall be those indi ­ cated in Annex I hereto ; (d) application of Annex II to Regulation (EEC) No 3156/85 shall be extended to Part A thereof; the movements and the products affected shall be those indicated in Annex II hereto * Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 July 1992 . For the Commission Ray MAC SHARRY Member of the Commission 0) OJ No L 310, O OJ No L 307, (J) OJ No L 147, 21 . 11 . 1985 , p. 27. 12 . 11 . 1988 , p. 28 . 29. 5 . 1992, p. 15 . 6. 7 . 92 Official Journal of the European Communities No L 186/55 ANNEX I Products concerned (CN code) Applicable until A. Cereals 1 September 1992 B. Sugar 1 September 1992 C. Pigmeat 0103 Other codes 12 July 1992 9 August 1992 D. Eggs and poultrymeat 0207 10 0207 31 0207 39 Other codes 12 July 1992 9 August 1992 ANNEX II A 1 2 Products concerned Products listed in Annex I Exports from  Greece 3 Destinations Io the other Member States and third countries